Citation Nr: 1757676	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

This appeal was before the Board in September 2013 and April 2017.  In pertinent part, the Board, in September 2013, determined that new and material evidence had not been submitted to reopen a service connection claim for a nervous condition/depressive condition.  The Board remanded the service connection claim for PTSD.  In April 2017, the Board determined that the Veteran's appeal of the service connection claim for PTSD encompassed all acquired psychiatric disorders reasonably raised by the record, to specifically include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board again remanded the service connection claim for additional development.  The AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD at any time during the appeal period or reasonably prior to the appeal period.  

2.  After resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder, currently diagnosed as depressive disorder, had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2017).      

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disorder other than PTSD 

The Veteran contends that he has an acquired psychiatric disorder related to service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although service treatment records are silent for a diagnosis, treatment, or symptoms of an acquired psychiatric disorder, VA treatment records from 1980 relate depression to service.  March 1980 treatment records state that the Veteran "impresses as" depressed and that he has been with a "nervous condition since discharge from service" but could no longer cope alone with his condition.  The treatment record further notes that the Veteran was under psychiatric treatment at a private facility in 1967.  The record additionally states that "since discharge from service he was and has been . . . nervous [with] multiple problems."  Moreover, the 1980 treatment record references the Veteran's experiences in Vietnam, to include an ambush.  These treatment records from 1980 are highly probative as they state that he has had a psychiatric condition since discharge from service and that he sought psychiatric treatment within one year after separation from service.  Although these notations were recorded after separation from service, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).      

The Veteran was afforded a VA examination in June 2016 but was not diagnosed with depressive disorder.  However, as VA treatment records include a diagnosis of depressive disorder, the April 2017 Board remand requested a medical opinion regarding the etiology of the depressive disorder.  The evaluator opined that the depressive disorder is not related to service as there is no evidence of psychiatric treatment during service or within one year after separation from service.  However, the Board cannot find this medical opinion to be adequate as to the etiology of the depressive disorder since the examiner did not adequately address the 1980 treatment record which specifically discusses the Veteran's service in Vietnam (to include an ambush), his "nervous" condition since discharge from service, and the private treatment received in 1967 (within one year of separation from service).  Accordingly, the Board cannot find the April 2017 medical opinion to be probative as to the service connection claim for depressive disorder. 

What remains in the instant case, without the April 2017 medical opinion, are the probative 1980 treatment records that reference psychiatric treatment within one year of separation from service, a "nervous condition" since discharge from service, and the Veteran's specific experiences in Vietnam, as well as the current diagnosis of depressive disorder.  Accordingly, service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder, is warranted.  


Service Connection for PTSD 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Here, the medical evidence does not include a diagnosis of PTSD.  After conducting a thorough evaluation of the Veteran, the July 2016 VA examiner stated that the Veteran's psychiatric symptoms do not meet the diagnostic criteria for PTSD under the fifth edition of the Diagnostic and Statistical Manual (DSM).  The examiner explained that although the Veteran met the DSM 5 stressor criteria for PTSD, he did not meet the DSM 5 symptom criteria for a diagnosis of PTSD and therefore a diagnosis of PTSD could not be rendered.  Given the change in the DSM from the fourth edition to the fifth edition during the pendency of this appeal, the April 2017 Board remand requested that the examiner state whether the Veteran has a PTSD diagnosis according to the fourth edition of the DSM.  In an April 2017 medical opinion, the examiner stated that the Veteran did not meet the full diagnostic criteria for PTSD under the fourth edition of the DSM.  Even though the Veteran met the stressor criteria for PTSD, he did not meet the symptom criteria for persistent re-experiencing of the traumatic event, avoidance of the stimulus, or persistent hyper arousal.        

The Veteran's treatment records associated with the claims file also do not include a diagnosis of PTSD.  In fact, a November 2014 VA treatment record included a negative PTSD screening test.  Accordingly, the medical evidence shows that the Veteran has not been provided a medical diagnosis of PTSD at any point during the appeal period or reasonably prior to the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Even though the Veteran contends that he has PTSD, he does not have the requisite medical expertise to render such a diagnosis.  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).      

Accordingly, the competent evidence of record does not show that the Veteran has a diagnosis of PTSD.  Therefore, service connection for PTSD must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).
           

ORDER

Service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder, is granted.  

Service connection for PTSD is denied. 





____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


